DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 9/02/2022, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 1, 3, 6 and 7 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant’s arguments, see Amendment/Remarks, filed 9/02/2022, with respect to claims 1, 3-4, 6-7, 9, 11-14, 16-18, 20-25 and 27 have been fully considered and are persuasive.  The rejection of claims 1, 3, 9, 16-17, and 22 35 U.S.C. 102(a1) as being anticipated by Rich et al (Eur JIC, 2013) has been withdrawn. The rejection of claims 1 and 3 under 35 U.S.C. 102(a1) as being anticipated by Sala et al (Eur. J. Org. Chem, 2008) has been withdrawn.  Neither Rich nor Sala sets forth compounds having the chemical formula represented by Formula (II)-B, as found in instant claim 1, wherein substituents B and B’ are each independently an aryl group, a heteroaryl group, an alkenyl group or alkynyl group or B and B’ are taken together form a spirocyclic group comprising a nitrogen or sulfur atom directly bonded to the 2-position.  Rich and Sala both set forth compounds similar to the chemical structure represented by claimed Formula (II)-B; the difference being the substituents representing B and B’ form a spirocyclic group comprising an oxygen atom directly bonded to the 2-position.   
Allowable Subject Matter

Claims 1, 3-4, 6-7, 9, 11-14, 16-18, 20-25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to expressly teach and/or fairly suggest a compound comprising a chemical structure represented by Formula (II)-B which coordinates with a metals, wherein in Formula (II)-B substituents B and B’ are each independently an aryl group, a heteroaryl group, an alkenyl group or alkynyl group or  B and B’ together form a spirocyclic group comprising a nitrogen or a sulfur atom directly bonded to the 2-position.  
the prior art, alone or in combination, fails to expressly teach and/or fairly suggest a composition comprising a) a reactive material comprising at least one of: i) one or more cationic polymerizable components; and ii) an active hydrogen functional first component and a section component reactive with the active hydrogen groups of the first component to form a polymer; and b) a latent catalyst comprising the reaction product formed from components comprising:  i) a ligand derived from a compound comprising a chemical structure represented by Formula (I)-B, wherein substituents B and B’ are independently an aryl group, a heteroaryl group, an alkenyl, or alkynyl or B and B’ taken together form a spirocyclic group comprising a nitrogen or a sulfur atom directly bonded to the 2-position; and ii) a metal compound sufficient to catalyze the reaction of the reactive material.  
The prior art, alone or in combination, fails to expressly teach and/or render obvious a method of catalyzing a reaction using irradiation of a composition comprising  a reactive material comprising at least one or (i) or (ii) as instantly defined and b) a latent catalyst comprising the reaction product formed from (i) a ligand derived from a compound comprising the chemical structure represented by formula (I)-B and (ii) a metal compound sufficient to catalyze the reaction of the reactive material.  .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc